Title: From James Madison to James Monroe, 4 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 4. 1815
                    
                    I inclose for your perusal 2 letters from Mr. Jefferson. I apprehend that his idea of recoining for circulation the Exposè, would be more tardy as well as difficult than he calculates. His letters however are interesting; and may be communicated in such parts as you think proper to Mr. Dallas. I wish them of course to be returned.
                    I see by several papers that a very unfair play is going on, with respect to the unpublished residue of the dispatches from Ghent. It is given out that the suppression was the act of the republicans in the Senate, and that an article prohibiting impressment was rejected by the B. commissioners, in a manner, involving an abandonment of the Amn. doctrine. The fact is that the vote agst. publication was founded on the report of Mr. King &c: and that the rejection of the Amn. proposition as to impressment was followed by a protest, neutralizing at least, the proceeding on that subject.

This was doubtless one reason for the vote of the Senate, as far as it was a federal one. A stronger reason probably was, that the proposition rejected, embraced, a mutual forbearance to employ savages in any future war, and a mutual exclusion of seamen of each party, from the vessels of the other. A publication of the whole was distinctly understood to be desireable to the Repubns. on every other ground than that of national propriety. If this is finally to be sacrificed, as well as injustice done, by partial & perfidious publications, it is a lesson that ought not to be forgotten. And it becomes a question whether as much truth, as will be an antidote in the present case, ought not now to make its appearance. It will be of use not only at home, but materially so abroad. I find by a letter from Dr. Eustis, that Everett is probably at Washington. It will be well to explain to him this transaction: and among other things to let him peruse the witheld part of the Dispatches in question. Affece respects
                    
                        
                            James Madison
                        
                    
                